Per CURIAM.
The refusal of the court to grant a continuance is not assignable as error. A clear difference exists between withdrawing a portion of the plaintiff’s claim and adding to it, on the eve of the trial. The addition might require evidence with which the defendants are not prepared, and they may therefore be surprised. Not so the withdrawal of a part of the claim, so that the defendants will require less evidence to defend against it.
Whether the notes were paid was a question of fact. That there was evidence tending to prove they were not paid cannot be doubted. It, therefore, became a question of fact for the jury, to which it was well submitted. No assignment of error is sustained.
Judgment affirmed.